ORDER

PER CURIAM.
AND NOW, this 10th day of April, 2007, it is hereby ordered that Petitioner’s Petition for Allowance of Appeal is granted. The order entered on November 6, 2006 by the Superior Court is vacated as to the remand to a different judge of the Court of Common Pleas of Philadelphia County. See Commonwealth v. Whitmore, 912 A.2d 827 (Pa.2006). The November 6, 2006 order of the Superior Court is affirmed in all other respects. Petitioner’s Application for Relief Requesting Permission to File a Reply to the Commonwealth’s Brief Opposing Petition for Allowance of Appeal Filed in this Case is denied.
Justice FITZGERALD did not participate in the consideration or decision of this matter.